                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Albert Bellamy,                     )
                                    )                Civil Action No.: 4:18-cv-01636-JMC
                    Plaintiff,      )
                                    )
      v.                            )                              ORDER
                                    )
                                    )
Finn McCool’s Bar, Captain Smoke,   )
Manager Robbie, Crystal,            )
                                    )
                    Defendants.     )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 3, 2018 (ECF No. 16). The Report recommends

dismissing Plaintiff Albert Bellamy’s (“Plaintiff”) Amended Complaint (ECF No. 11) with

prejudice.1 (Id. at 9.) For the reasons stated herein, the court ACCEPTS the Report and

DISMISSES Plaintiff’s Amended Complaint with prejudice.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 16 at 1-3.) As brief background, Plaintiff, proceeding

pro se and in forma pauperis, initiated this action2 on June 14, 2018, against Defendants Finn



1
  The Magistrate Judge advised Plaintiff that if his Amended Complaint failed to cure the
deficiencies the Magistrate Judge identified in Plaintiff’s original Complaint, the Magistrate Judge
would recommend dismissal without leave for further amendment. (ECF No. 6 at 7.)
2

       The [Magistrate Judge] conducted the required initial review of [Plaintiff’s
       Complaint (ECF No. 1)], pointed out certain deficiencies in the pleading, and
       provided him with the opportunity to file an amended complaint to cure the
       deficiencies. [(]ECF No. 6.[)] Within the time permitted . . . Plaintiff filed an
       Amended Complaint [(ECF No. 11)] containing virtually identical factual
       allegations as were in the original Complaint, but indicating that his claims were
                                                 1
McCool’s Bar (“McCool’s”), Captain Smoke, owner of McCool’s, Manager Robbie, and Crystal,

a server/bartender at McCool’s (collectively “Defendants”). (ECF No. 1.) Plaintiff alleges he was

subjected to disparaging comments and laughter about his “real black” skin color by Defendant

Crystal and Manager Robbie at McCool’s in violation of 42 U.S.C. §§ 1981 and 1983 and Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). (ECF Nos.

1 at 2-4; 11 at 3-5.) The Report recommends dismissing Plaintiff’s § 1983 and Bivens claims

because Plaintiff fails to allege any state action.3 (ECF No. 16 at 5.) The Report also recommends

dismissing Plaintiff’s § 1981 claim,4 finding “there are no allegations from which it would be

reasonable to infer that Defendant Crystal or any employee of Defendant Finn McCool’s Bar

purposefully discriminated against Plaintiff.” 5 (Id. at 8.) The Report noted that Plaintiff made no



        filed pursuant to 42 U.S.C. § 1983 and the Bivens[Bivens v. Six Unknown Named
        Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)] doctrine. [(]ECF No.
        11 at 3.[)]
(ECF No. 16 at 1-2.)
3
   See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (“Like the state-action
requirement of the Fourteenth Amendment, the under-color-of-state-law element of § 1983
excludes from its reach ‘merely private conduct, no matter how discriminatory or wrongful.’”
(quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982))); Holly v. Scott, 434 F.3d 287, 293 (4th
Cir. 2006) (“In determining the presence of state action, we are not to conduct a far-flung
investigation into all of a defendant’s possible activities, but rather must focus on ‘the specific
conduct of which the plaintiff complains.’” (quoting Am. Mfrs. Mut. Ins. Co., 526 U.S. at 51);
Searcy v. Skinner, No. 6:06-1418-GRA-WMC, 2006 WL 1677177, at *6 (D.S.C. June 16, 2006)
(“Purely private conduct, no matter how wrongful, injurious, fraudulent, or discriminatory, is not
actionable under 42 U.S.C. § 1983 or under the Bivens doctrine.” (citing Lugar v. Edmondson Oil
Co., 457 U.S. 922, 936 (1982); Burton v. Wilmington Parking Auth., 365 U.S. 715, 721 (1961))).
4
  Plaintiff’s original Complaint alleged violation of § 1981. (ECF No. 1 at 2.) Plaintiff’s Amended
Complaint (ECF No. 11) did not reference § 1981, but, “out of an abundance of caution and under
the liberal construction pro se pleading rule,” the Magistrate Judge addressed “his allegations as if
they were made in [an] attempt to state a claim under that statute.” (ECF No. 16 at 5-6.)
5
  See Johnson v. Toys “R” US-Del., Inc., 95 F. App’x 1, 6 (4th Cir. 2004) (“When the plaintiff
seeks to prove her [§ 1981] case by direct evidence, she must establish her prima facie case by
showing through admissible evidence that: (1) she is a member of a racial minority; (2) the
defendant intended to discriminate against her on the basis of race; and (3) the discrimination
concerned a privilege protected under § 1981.”) (footnote omitted)). When a plaintiff seeks to
prove his § 1981 case by circumstantial evidence, he must establish that
                                                 2
allegations “of use of a racial slur against Plaintiff coupled with refusal of service or provision of

less service than provided to white patrons.”6 (Id.) On August 20, 2018, Plaintiff timely filed an

Objection to the Report. (ECF No. 18.)

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a




       (1) he is a member of a protected class; (2) he sought to enter into a contractual
       relationship with the defendant; (3) he met the defendant’s ordinary requirements
       to pay for and to receive goods or services ordinarily provided by the defendant to
       other similarly situated customers; and (4) he was denied the opportunity to contract
       for goods or services that was otherwise afforded to white customers.

Williams v. Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004).
6
  The Report further concluded “the alleged statement of the server about [Plaintiff’s] color not
coupled with any denial of service is not the type of statement that could be considered prima
facie evidence of discriminatory intent.” (ECF No. 16 at 8.)
                                                  3
manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997).

                                        III. DISCUSSION

       Interpreting Plaintiff’s Objection liberally, the only specific objection Plaintiff makes is to

the Report’s finding that, “There are no allegations of use of a racial slur against Plaintiff coupled

with refusal of service or provision of less service than provided to white patrons.” (ECF No. 16

at 8.) In his Objection, Plaintiff alleges, “I, Albert Bellamy[,] did Ask For A[n] Orange Juice. But

Never Received It. When [I] Asked[,] That’s when I Was Calle[d] [humiliating] Names. . . I was

Refuse[d] Services For Orange Juice.” (ECF No. 18 at 1.) However, “Plaintiff . . . cannot use his

objections to plead new claims or cure the factual defects of his existing claims.” Backus v. Cox,

No. 4:13-CV-00881-RBH, 2013 WL 5707328, at *2 (D.S.C. Oct. 18, 2013). See also Goodman

v. Wexford Health Sources, Inc., 425 F. App’x 202, 204–05 (4th Cir. 2011) (“Goodman cites no

supporting authority, nor have we found any, for the proposition that, when reviewing a complaint

for failure to state a claim under 28 U.S.C. § 1915A, factual assertions contained in the plaintiff's

objections to the magistrate [judge’s] recommendation must be viewed in the same light as factual

assertions contained in the initial complaint.”); James v. McRee, No. CV 1:16-3692-TMC, 2017

WL 1395801, at *2 (D.S.C. Apr. 18, 2017) (“Plaintiff cannot use his objections to plead new facts

not alleged in his complaint, especially when those new facts are contradictory to those alleged in

the complaint.”).

       In his Original Complaint, Plaintiff stated he

       was just about to order a large orange juice, but before [] Plaintiff could place his
       order[,] Defendant Crystal[,’ the Server/Bartender looked at [] Plaintiff and in a
       booming voice said . . . “oooh wee you are BLACK I mean REAL BlACK.” . . .
       Plaintiff then went to the bathroom and came out two to three minutes later and
       asked his brother if he was ready to go. . . . Plaintiff asked his brother this question
       while he was exiting the building.

                                                  4
(ECF No. 1 at 2-3.) In his Amended Complaint, Plaintiff does not mention intending to ask for an

orange juice, nor does he allege he was denied service because of his race. (ECF No. 11 at 5.)

And in Plaintiff’s Objection, he does not allege he was denied service because of his race; he states

that when he asked for the orange juice, Defendant Crystal made the disparaging, racial comments.

(ECF No. 18 at 1.) Even if this allegation could amount to a denial of service on the basis of race,

Plaintiff cannot use an Objection “to plead new claims or cure the factual defects of his existing

claims.” Backus v. Cox, No. 4:13-CV-00881-RBH, 2013 WL 5707328, at *2 (D.S.C. Oct. 18,

2013). See also United States v. George, 971 F.2d 1113, 1118 (4th Cir. 1992), as amended (Aug.

12, 1992) (“We believe that as part of its obligation to determine de novo any issue to which proper

objection is made, a district court is required to consider all arguments directed to that issue,

regardless of whether they were raised before the magistrate.” (emphasis added)). Accordingly,

although Plaintiff’s feelings of humiliation as a result of the alleged incident at McCool’s are

regrettable, because Plaintiff does not allege he was “denied the opportunity to contract for goods

or services that was otherwise afforded to white customers,” his Amended Complaint fails to state

a claim under § 1981. See Williams v. Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004) (“To

establish a prima facie case of discrimination in a § 1981 cause of action relating to the purchase

of goods or services, [a plaintiff] must establish that: (1) he is a member of a protected class; (2)

he sought to enter into a contractual relationship with the defendant; (3) he met the defendant’s

ordinary requirements to pay for and to receive goods or services ordinarily provided by the

defendant to other similarly situated customers; and (4) he was denied the opportunity to contract

for goods or services that was otherwise afforded to white customers.”).




                                                 5
                                   IV. CONCLUSION

      After a thorough review of the Report and the record in this case, the court ACCEPTS

the Magistrate Judge’s Report and Recommendation (ECF No. 16) and DISMISSES Plaintiff’s

Amended Complaint with prejudice (ECF No. 11).

      IT IS SO ORDERED.




                                                 United States District Judge
October 3, 2018
Columbia, South Carolina




                                             6
